UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33864 CARDTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 76-0681190 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3250 Briarpark Drive, Suite 400 Houston, TX (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (832) 308-4000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Common Stock, par value: $0.0001 per share.Shares outstanding on April 25, 2011: 43,068,122 CARDTRONICS, INC. TABLE OF CONTENTS Page PARTI.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the three Months Ended March 31, 2011 and 2010 2 Consolidated Statements of Cash Flows for the three Months Ended March 31, 2011 and 2010 3 Notes to Consolidated Financial Statements 4 Cautionary Statement Regarding Forward-Looking Statements 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 45 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 46 Signatures 47 When we refer to “us,” “we,” “our,” “ours” or “the Company,” we are describing Cardtronics, Inc. and/or our subsidiaries. PART I. FINANCIAL INFORMATION Item 1. Financial Statements CARDTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands, excluding share and per share amounts) March 31, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts and notes receivable, net of allowance of $449 and $507 as of March 31, 2011 and December 31, 2010, respectively Inventory Restricted cash, short-term Current portion of deferred tax asset, net Prepaid expenses, deferred costs, and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net Prepaid expenses, deferred costs, and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and notes payable $ $ Current portion of other long-term liabilities Accounts payable Accrued liabilities Current portion of deferred tax liability, net Total current liabilities Long-term liabilities: Long-term debt, net of related discounts Deferred tax liability, net Asset retirement obligations Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.0001par value; 125,000,000shares authorized; 48,692,735 and 48,396,134 shares issued as of March 31, 2011 and December 31, 2010, respectively; 43,063,122 and 42,833,342 shares outstanding as of March 31, 2011 and December 31, 2010, respectively 4 4 Additional paid-in capital Accumulated other comprehensive loss, net ) ) Accumulated deficit ) ) Treasury stock; 5,629,613 and 5,562,792 shares at cost as of March 31, 2011 and December 31, 2010, respectively ) ) Total parent stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 CARDTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, excluding share and per share amounts) (Unaudited) Three Months Ended March 31, Revenues: ATM operating revenues $ $ ATM product sales and other revenues Total revenues Cost of revenues: Cost of ATM operating revenues (excludes depreciation, accretion, and amortization shown separately below.See Note 1) Cost of ATM product sales and other revenues Total cost of revenues Gross profit Operating expenses: Selling, general, and administrative expenses Depreciation and accretion expense Amortization expense Loss on disposal of assets 77 Total operating expenses Income from operations Other (income) expense: Interest expense, net Amortization of deferred financing costs and bond discounts Other (income) expense ) Total other expense Income before income taxes Income tax expense Net income Net income attributable to noncontrolling interests 78 Net income attributable to controlling interests and available to common stockholders $ $ Net income per common share – basic $ $ Net income per common share – diluted $ $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted See accompanying notes to consolidated financial statements. 2 CARDTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, accretion, and amortization expense Amortization of deferred financing costs and bond discounts Stock-based compensation expense Deferred income taxes Loss on disposal of assets 77 Unrealized gain on derivative instruments ) ) Amortization of accumulated other comprehensive losses associated with derivative instruments no longer designated as hedging instruments Other reserves and non-cash items Changes in assets and liabilities: (Increase) decrease in accounts and notes receivable, net ) Decrease (increase) in prepaid, deferred costs, and other current assets ) (Increase) decrease in inventory (8 ) (Increase) decrease in other assets ) (Decrease) increase in accounts payable ) Decrease in accrued liabilities ) ) Decrease in other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Payments for exclusive license agreements, site acquisition costs and other intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings of long-term debt — Repayments of long-term debt and capital leases ) ) Repayments of borrowings under bank overdraft facility, net ) — Proceeds from exercises of stock options Repurchase of capital stock ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents as of beginning of period Cash and cash equivalents as of end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, including interest on capital leases $ $ Cash paid for income taxes $ $ See accompanying notes to consolidated financial statements. 3 CARDTRONICS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) General and Basis of Presentation General Cardtronics, Inc., along with its wholly- and majority-owned subsidiaries (collectively, the “Company”) provides convenient automated consumer financial services through its network of automated teller machines (“ATMs”) and multi-function financial services kiosks. As of March31, 2011, the Company provided services to approximately 37,200 devices across its portfolio, which included approximately 31,200 devices located in all 50states of the United States (“U.S.”) as well as in the U.S. territories of Puerto Rico and the U.S. Virgin Islands, approximately 3,100 devices throughout the United Kingdom (“U.K.”), and approximately 2,900 devices throughout Mexico. Included within this number are approximately 2,200 multi-function financial services kiosks deployed in the U.S. that, in addition to traditional ATM functions such as cash dispensing and bank account balance inquiries, perform other consumer financial services, including bill payments, check cashing, remote deposit capture (which is deposit taking at off-premise ATMs using electronic imaging), and money transfers.Also included within this number are approximately 4,000 devices for which the Company provides various forms of managed services solutions, which may include services such as transaction processing, monitoring, maintenance, cash management, and customer service. Through its network, the Company provides ATM management and equipment-related services (typically under multi-year contracts) to large, nationally-known retail merchants as well as smaller retailers and operators of facilities such as shopping malls and airports. The Company also partners with leading national financial institutions to brand selected ATMs and financial services kiosks within its network. As of March31, 2011, over 12,000 of the Company’s devices were under contract with financial institutions to place their logos on those machines, thus providing convenient surcharge-free access for their banking customers. Additionally, the Company owns and operates the Allpoint network, the largest surcharge-free ATM network within the United States (based on the number of participating ATMs). The Allpoint network, which has more than 43,000 participating ATMs, provides surcharge-free ATM access to customers of participating financial institutions that lack a significant ATM network. The Allpoint network includes a majority of the Company’s ATMs in the United States, Puerto Rico and Mexico, all of the Company’s ATMs in the United Kingdom, and over 5,000 locations in Australia through a partnership with a local ATM owner and operator in that market. Finally, the Company owns and operates an electronic funds transfer (“EFT”) transaction processing platform that provides transaction processing services to its network of ATMs and financial services kiosks as well as other ATMs under managed services arrangements. Basis of Presentation This Quarterly Report on Form 10-Q (this “Form 10-Q”) has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information. Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by accounting principles generally accepted in the United States (“U.S. GAAP”), although the Company believes that the disclosures are adequate to make the information not misleading. You should read this Form 10-Q along with the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Form 10-K”), which includes a summary of the Company’s significant accounting policies and other disclosures. The financial statements as of March 31, 2011 and for the three month periods ended March 31, 2011 and 2010 are unaudited. The Consolidated Balance Sheet as of December 31, 2010 was derived from the audited balance sheet filed in the Company’s 2010 Form 10-K. In management’s opinion, all normal recurring adjustments necessary for a fair presentation of the Company’s interim and prior period results have been made. The results of operations for the three month periods ended March 31, 2011 and 2010 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year. Additionally, the financial statements for prior periods include certain minor reclassifications. Those reclassifications did not impact the Company’s total reported net income or stockholders’ equity. 4 The unaudited interim consolidated financial statements include the accounts of Cardtronics, Inc. and its wholly- and majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated in consolidation.Because the Company owns a majority (51.0%) interest in and realizes a majority of the earnings and/or losses of Cardtronics Mexico, S.A. de C.V. (“Cardtronics Mexico”), this entity is reflected as a consolidated subsidiary in the accompanying consolidated financial statements, with the remaining ownership interests not held by the Company being reflected as noncontrolling interests. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates, and these differences could be material to the financial statements. Cost of ATM Operating Revenues and Gross Profit Presentation The Company presents Cost of ATM operating revenues and Gross profit within its Consolidated Statements of Operations exclusive of depreciation, accretion, and amortization expense related to ATMs and ATM-related assets. The following table sets forth the amounts excluded from Cost of ATM operating revenues and Gross profit for the three month periods ended March 31: (In thousands) Depreciation and accretion expense related to ATMs and ATM-related assets $ $ Amortization expense Total depreciation, accretion, and amortization expense excluded from Cost of ATM operating revenues and Gross profit $ $ (2) Stock-Based Compensation The Company calculates the fair value of stock-based awards granted to employees and directors on the date of grant and recognizes the calculated fair value, net of estimated forfeitures, as compensation expense over the requisite service periods of the related awards. The following table reflects the total stock-based compensation expense amounts included in the Company’s Consolidated Statements of Operations for the three month periods ended March 31: (In thousands) Cost of ATM operating revenues $ $ Selling, general, and administrative expenses Total stock-based compensation expense $ $ The increase in stock-based compensation expense during the three month periods ended March 31, 2011 was due to the issuance of additional shares of restricted stock awards (“RSAs”) and stock options to certain of the Company’s employees and directors during 2010 and 2011.All grants during the periods above were granted under the Company’s Amended and Restated 2007 Stock Incentive Plan (the “2007 Stock Incentive Plan”). In addition to RSAs, during the three months ended March 31, 2011, the Company granted Restricted Stock Units (“RSUs”) under the Company’s 2011 Long Term Incentive Plan (the “2011 LTIP”), which is covered under the 2007 Stock Incentive Plan.A base pool of 273,411 RSUs has been set aside for the 2011 LTIP.From this amount, the Compensation Committee of the Company’s Board of Directors (the “Committee”) granted RSUs totaling 264,750, which could result in the issuance of up to 546,822 shares of common stock in the future, depending on the Company’s achievement of certain performance levels during calendar year 2011. The fair value of an individual RSU granted under the 2011 LTIP was $16.82 on the date of the grant. These grants have both a performance-based and a service-based vesting schedule; accordingly, the number of RSUs potentially earned by an individual will be based on the level of performance achieved during calendar year 2011.Once the performance-based vesting requirements are determined to be met by the Committee, the RSUs will be earned by the individual and will vest 50% on the second anniversary of the grant date and 25% each on the third and fourth anniversaries of the grant date.Although the RSUs will not be considered earned and outstanding until at least the minimum performance metrics are met, the Company recognizes the related compensation expense over the requisite service period using a graded vesting methodology, based on the estimated performance levels that management believes will ultimately be met. 5 Options.The number of the Company’s outstanding stock options as of March 31, 2011, and changes during the three month period ended March 31, 2011, are presented below: Number of Shares Weighted Average Exercise Price Options outstanding as of January 1, 2011 $ Exercised ) $ Forfeited ) $ Options outstanding as of March 31, 2011 $ Options vested and exercisable as of March 31, 2011 $ As of March 31, 2011, the unrecognized compensation expense associated with outstanding options was approximately $0.4 million. Restricted Stock Awards.The number of the Company’s outstanding RSAs as of March 31, 2011, and changes during the three month period ended March 31, 2011, are presented below: Number of Shares RSAs outstanding as of January 1, 2011 Granted Vested ) Forfeited ) RSAs outstanding as of March 31, 2011 The restricted shares granted during the three month period ended March 31, 2011 had a total grant-date fair value of approximately $0.4 million, or $18.95 per share.As of March 31, 2011, the unrecognized compensation expense associated with restricted share grants was approximately $11.9 million. (3) Earnings per Share The Company reports its earnings per share under the two-class method.Under this method, potentially dilutive securities are excluded from the calculation of diluted earnings per share (as well as their related impacts to the statements of operations) when their impact on net income available to common stockholders is anti-dilutive. Potentially dilutive securities for the three month periods ended March 31, 2011 and 2010 included all outstanding stock options and shares of restricted stock, which were included in the calculation of diluted earnings per share for these periods. Additionally, the shares of restricted stock issued by the Company have a non-forfeitable right to cash dividends, if and when declared by the Company. Accordingly, such restricted shares are considered to be participating securities and as such, the Company has allocated the undistributed earnings for the three month periods ended March 31, 2011 and 2010 among the Company’s outstanding shares of common stock and issued but unvested restricted shares, as follows: 6 Earnings per Share (in thousands, excluding share and per share amounts): Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Income Weighted Average Shares Outstanding Earnings Per Share Income Weighted Average Shares Outstanding Earnings Per Share Basic: Net income attributable to controlling interests and available to common stockholders $ $ Less: undistributed earnings allocated to unvested restricted shares ) ) Net income available to common stockholders $ Diluted: Effect of dilutive securities: Add: Undistributed earnings allocated to restricted shares $ $ Stock options added to the denominator under the treasury stock method Less: Undistributed earnings reallocated to restricted shares ) ) Net income available to common stockholders and assumed conversions $ The computation of diluted earnings per share excluded potentially dilutive common shares related to restricted stock of 508,736 and 422,090 shares for the three month periods ended March 31, 2011 and 2010, respectively, because the effect of including these shares in the computation would have been anti-dilutive. (4) Comprehensive Income (Loss) Total comprehensive income (loss) consisted of the following: Three Months Ended March 31, (In thousands) Net income $ $ Unrealized gains (losses) on interest rate swap contracts, net of income taxes of $1.2 million for the three months ended March 31, 2011 ) Foreign currency translation adjustments ) Total comprehensive income (loss) ) Less: comprehensive income attributable to noncontrolling interests Comprehensive income (loss) attributable to controlling interests $ $ ) Accumulated other comprehensive loss, net is displayed as a separate component of stockholders’ equity in the accompanying Consolidated Balance Sheets and consisted of the following: March 31, 2011 December 31, 2010 (In thousands) Foreign currency translation adjustments $ ) $ ) Unrealized losses on interest rate swap contracts, net of income tax benefit of $0.2 million and $1.4 million as of March 31, 2011 and December 31, 2010, respectively ) ) Total accumulated other comprehensive loss, net $ ) $ ) The Company records the unrealized loss amounts related to its domestic interest rate swaps net of estimated taxes in the Accumulated other comprehensive loss, net line item within Stockholders’ equity in the accompanying Consolidated Balance Sheets since it is more likely than not that it will be able to realize the benefits associated with its net deferred tax asset positions in the future. 7 The Company currently believes that the unremitted earnings of its United Kingdom and Mexico subsidiaries will be reinvested in the corresponding country of origin for an indefinite period of time. While the Company’s United Kingdom subsidiary has recently begun repaying certain working capital advances provided by the Company’s domestic entities during the past few years, the Company’s original capital investment is not expected to be repaid in the foreseeable future.Accordingly, no deferred taxes have been provided for the differences between the Company’s book basis and underlying tax basis in those subsidiaries or on the foreign currency translation adjustment amounts. (5) Intangible Assets Intangible Assets with Indefinite Lives The following table presents the net carrying amount of the Company’s intangible assets with indefinite lives as of March 31, 2011, as well as the changes in the net carrying amounts for the three month period ended March 31, 2011, by segment: Goodwill U.S. U.K. Mexico Total (In thousands) Balance as of January 1, 2011: Gross balance $ Accumulated impairment loss — ) — ) $ Foreign currency translation adjustments — (5 ) Balance as of March 31, 2011: Gross balance $ Accumulated impairment loss — ) — ) $ Trade Name U.S. U.K. Total (In thousands) Balance as of January 1, 2011 $ $ $ Foreign currency translation adjustments — Balance as of March31, 2011 $ $ $ Intangible Assets with Definite Lives The following is a summary of the Company’s intangible assets that are subject to amortization as of March 31, 2011: Gross Carrying Amount Accumulated Amortization Net Carrying Amount (In thousands) Customer and branding contracts/relationships $ $ ) $ Deferred financing costs ) Exclusive license agreements ) Non-compete agreements ) 61 Total $ $ ) $ 8 (6) Accrued Liabilities Accrued liabilities consisted of the following: March 31, 2011 December 31, 2010 (In thousands) Accrued merchant fees $ $ Accrued armored fees Accrued merchant settlement amounts Accrued compensation Accrued cash rental and management fees Accrued interest rate swap payments Accrued maintenance fees Accrued interest expense Accrued processing costs Accrued ATM telecommunications costs Accrued purchases Other accrued expenses Total $ $ (7) Long-Term Debt The Company’s long-term debt consisted of the following: March 31, 2011 December 31, 2010 (In thousands) 8.25% Senior subordinated notes due September 2018 $ $ Revolving credit facility, including swing-line credit facility (weighted-average combined rate of 3.1% as of March 31, 2011 and December31, 2010) Equipment financing notes Total Less: current portion Total long-term debt, excluding current portion $ $ Revolving Credit Facility The Company’s revolving credit facility, which was refinanced on July 15, 2010, provides for $175.0million in borrowings and letters of credit (subject to the covenants contained within the facility) and has a termination date of July 2015. This facility includes a $15.0 million swing line facility, a $60.0 million foreign currency sub-limit, a $20.0 million letter of credit sub-limit, and contains a feature that allows the Company to expand the facility up to $250 million, subject to the availability of additional bank commitments by existing or new syndicate participants. Borrowings under the facility bear interest at a variable rate, based upon the London Interbank Offered Rate (“LIBOR”) or Base Rate (as defined in the agreement) at the Company’s option. Additionally, the Company is required to pay a commitment fee of 0.375% per annum on the unused portion of the revolving credit facility. Substantially all of the Company’s assets, including the stock of its wholly-owned domestic subsidiaries and 66% of the stock of its foreign subsidiaries, are pledged to secure borrowings made under the revolving credit facility. Furthermore, each of the Company’s domestic subsidiaries has guaranteed the Company’s obligations under such facility. There are currently no restrictions on the ability of the Company’s wholly-owned subsidiaries to declare and pay dividends directly to us. The primary restrictive covenants within the facility include (i) limitations on the amount of senior debt and total debt that the Company can have outstanding at any given point in time and (ii) the maintenance of a set ratio of earnings to fixed charges, as computed quarterly on a trailing 12-month basis. Additionally, the Company is limited on the amount of restricted payments, including dividends, which it can make pursuant to the terms of the facility. These limitations are generally governed by a fixed charge ratio covenant and amounts outstanding under the revolving credit facility. 9 The failure to comply with the covenants will constitute an event of default (subject, in the case of certain covenants, to applicable notice and/or cure periods) under the agreement.Other events of default under the agreement include, among other things, (i) the failure to timely pay principal, interest, fees or other amounts due and owing, (ii) the inaccuracy of representations or warranties in any material respect, (iii) the occurrence of certain bankruptcy or insolvency events, (iv) loss of lien perfection or priority and (v) the occurrence of a change in control.The occurrence and continuance of an event of default could result in, among other things, termination of the lenders’ commitments and acceleration of all amounts outstanding.The Company’s obligations under the credit agreement are guaranteed by certain of the Company’s existing and future domestic subsidiaries, subject to certain limitations.In addition, the Company’s obligations under the agreement, subject to certain exceptions, are secured on a first-priority basis by liens on substantially all of the tangible and intangible assets of the Company and the guarantors. As of March31, 2011, the Company was in compliance with all applicable covenants and ratios under the facility. As of March 31, 2011, $47.1 million of borrowings were outstanding under the revolving credit facility.Additionally, as of March 31, 2011, the Company had a $4.3 million letter of credit posted under the facility to secure borrowings under the Company’s United Kingdom subsidiary’s overdraft facility (discussed below). This letter of credit, which may be drawn upon in the event the Company defaults under the overdraft facility, reduces the Company’s borrowing capacity under its revolving credit facility. As of March 31, 2011, the Company’s available borrowing capacity under the facility, as determined under the earnings before interest expense, income taxes, depreciation and accretion expense, and amortization expense (“EBITDA”) and interest expense covenants contained in the credit agreement, totaled $123.6 million, and the Company was in compliance with all applicable covenants and ratios under the facility. $200.0 Million 8.25% Senior Subordinated Notes Due 2018 In August 2010, the Company launched a public offering of, and priced, $200.0 million 8.25% senior subordinated notes due September 2018 (the “2018 Notes”). The 2018 Notes were issued at par, and the proceeds from the offering were used to fund the redemption of previously issued senior subordinated notes.Interest under the 2018 Notes is paid semi-annually in arrears on March 1st and September 1st of each year. The 2018 Notes, which are guaranteed by the Company’s domestic subsidiaries, contain no maintenance covenants and only limited incurrence covenants, under which the Company has considerable flexibility.As of March 31, 2011, the Company was in compliance with all applicable covenants required under the 2018 Notes. Other Facilities Cardtronics Mexico equipment financing agreements.As of March 31, 2011, other long-term debt consisted of 10 separate equipment financing agreements entered into by Cardtronics Mexico, the Company’s majority-owned (51.0%) subsidiary. Each of these agreements have an original term of five years and are denominated in Mexican pesos, and bore interest at an average fixed rate of 10.40% as of March 31, 2011.Proceeds from these agreements were utilized for the purchase of additional ATMs to support the Company’s Mexico operations. Pursuant to the terms of the equipment financing agreements, the Company has issued guarantees for 51.0% of the obligations under such agreements (consistent with its ownership percentage in Cardtronics Mexico.) As of March 31, 2011, the total amount of the guarantees was $50.4million pesos (or approximately $4.2 million U.S.). Bank Machine overdraft facility.Bank Machine, Ltd., the Company’s wholly-owned subsidiary operating in the United Kingdom, currently has a £1.0million overdraft facility in place. This facility, which bears interest at 1.0% over the Bank of England’s base rate (0.5% as of March 31, 2011) and is secured by a letter of credit posted under the Company’s corporate revolving credit facility, is utilized for general purposes for the Company’s United Kingdom operations. As of March 31, 2011, no amount was outstanding under this facility. (8) Asset Retirement Obligations Asset retirement obligations consist primarily of costs to deinstall the Company’s ATMs and costs to restore the ATM sites to their original condition. In most cases, the Company is contractually required to perform this deinstallation and restoration work. For each group of ATMs, the Company has recognized the fair value of the asset retirement obligation as a liability on its balance sheet and capitalized that cost as part of the cost basis of the related asset. The related assets are being depreciated on a straight-line basis over five years, which is the average time period an ATM is installed in a location before being deinstalled, and the related liabilities are being accreted to their full value over the same period of time. 10 The following table is a summary of the changes in the Company’s asset retirement obligation liability for the three month period ended March 31, 2011 (in thousands): Asset retirement obligation as of January 1, 2011 $ Additional obligations Accretion expense Change in estimate ) Payments ) Foreign currency translation adjustments Asset retirement obligation as of March 31, 2011 $ The change in estimate during the three month period ended March 31, 2011 was the result of updating certain cost assumptions based on the actual deinstallation costs experienced by the Company in recent periods.In the United States, recent actual costs incurred were lower than the previously-estimated costs, and as a result, the Company determined that the liability should be reduced by approximately $2.0 million to account for the lower costs incurred to date and to reduce estimated future costs.In the United Kingdom, actual recent costs were higher than the previously-estimated costs, and as a result, the Company determined that the liability should be increased by approximately $1.3 million to account for higher expected costs in the future. See Note 11, Fair Value Measurements for additional disclosures on the Company’s asset retirement obligations in respect to its fair value measurements. (9) Other Liabilities Other liabilities consisted of the following: March 31, 2011 December 31, 2010 (In thousands) Current Portion of Other Long-Term Liabilities: Interest rate swaps $ $ Deferred revenue Other current liabilities 28 26 Total $ $ Other Long-Term Liabilities: Interest rate swaps $ $ Deferred revenue Other long-term liabilities Total $ $ The decrease in the non-current portion of other long-term liabilities was attributable to the Company’s interest rate swaps, the liabilities for which decreased due to the movement of the forward interest rate curve, which was utilized to value the interest rate swap contracts and resulted in a decrease in the Company’s estimated future liabilities under such contracts. (10) Derivative Financial Instruments Accounting Policy The Company recognizes all of its derivative instruments as either assets or liabilities in the accompanying Consolidated Balance Sheets at fair value.The accounting for changes in the fair value (e.g., gains or losses) of those derivative instruments depends on (i) whether these instruments have been designated (and qualify) as part of a hedging relationship and (ii) the type of hedging relationship actually designated. For derivative instruments that are designated and qualify as hedging instruments, the Company designates the hedging instrument, based upon the exposure being hedged, as a cash flow hedge, a fair value hedge, or a hedge of a net investment in a foreign operation. The Company is exposed to certain risks relating to its ongoing business operations, including interest rate risk associated with its vault cash rental obligations and, to a lesser extent, borrowings under its revolving credit facility, if and when outstanding.The Company is also exposed to foreign currency exchange rate risk with respect to its investments in its foreign subsidiaries, most notably its investment in Bank Machine, Ltd. in the United Kingdom.While the Company does not currently utilize derivative instruments to hedge its foreign currency exchange rate risk, it does utilize interest rate swap contracts to manage the interest rate risk associated with its vault cash rental obligations in the United States and the United Kingdom.The Company does not currently utilize any derivative instruments to manage the interest rate risk associated with its vault cash rental obligations in Mexico, nor does it utilize derivative instruments to manage the interest rate risk associated with borrowings outstanding under its revolving credit facility. 11 The notional amounts, weighted average fixed rates, and terms associated with the Company’s interest rate swap contracts accounted for as cash flow hedges that are currently in place are as follows: Notional Amounts United States Notional Amounts United Kingdom Notional Amounts Consolidated (1) Weighted Average Fixed Rate Terms (In thousands) $ £ $ % April 1, 2011 – December 31, 2011 $ £ $ % January 1, 2012 – December 31, 2012 $ £ $ % January 1, 2013 – December 31, 2013 $ £ — $ % January 1, 2014 – December 31, 2014 $ £ — $ % January 1, 2015 – December 31, 2015 $ £ — $ % January 1, 2016 – December 31, 2016 United Kingdom pound sterling amounts have been converted into United States dollars at approximately $1.61 to £1.00, which was the exchange rate in effect as of March 31, 2011. The Company has designated a majority of its interest rate swap contracts as cash flow hedges of the Company’s forecasted vault cash rental obligations.Accordingly, changes in the fair values of the related interest rate swap contracts have been reported in the Accumulated other comprehensive loss, net line item within Stockholders’ equity in the accompanying Consolidated Balance Sheets. The Company believes that it is more likely than not that it would be able to realize the benefits associated with its net deferred tax asset positions in the future.Therefore, the Company records the unrealized loss amounts related to its domestic interest rate swaps net of estimated taxes in the Accumulated other comprehensive loss, net line item within Stockholders’ equity in the accompanying Consolidated Balance Sheets. Cash Flow Hedging Strategy For each derivative instrument that is designated and qualifies as a cash flow hedge (i.e., hedging the exposure to variability in expected future cash flows attributable to a particular risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income (loss) (“OCI”) and reclassified into earnings in the same line item associated with the forecasted transaction and in the same period or periods during which the hedge transaction affects earnings.Gains and losses on the derivative instrument representing either hedge ineffectiveness or hedge components that are excluded from the assessment of effectiveness are recognized in earnings.However, because the Company currently only utilizes fixed-for-floating interest rate swaps in which the underlying pricing terms agree, in all material respects, with the pricing terms of the Company’s vault cash rental obligations, the amount of ineffectiveness associated with such interest rate swap contracts has historically been immaterial.Accordingly, no ineffectiveness amounts associated with the Company’s cash flow hedges have been recorded in the Company’s consolidated financial statements. For derivative instruments not designated as hedging instruments, the gain or loss is recognized in the Consolidated Statements of Operations during the current period. The interest rate swap contracts entered into with respect to the Company’s vault cash rental obligations effectively modify the Company’s exposure to interest rate risk by converting a portion of the Company’s monthly floating rate vault cash rental obligations to a fixed rate.Such contracts are in place through December 31, 2016 for the Company’s United States vault cash rental obligations, and December 31, 2013 for the Company’s United Kingdom vault cash rental obligations.By converting such amounts to a fixed rate, the impact of future interest rate changes (both favorable and unfavorable) on the Company’s monthly vault cash rental expense amounts has been reduced.The interest rate swap contracts typically involve the receipt of floating rate amounts from the Company’s counterparties that match, in all material respects, the floating rate amounts required to be paid by the Company to its vault cash providers for the portions of the Company’s outstanding vault cash obligations that have been hedged.In return, the Company typically pays the interest rate swap counterparties a fixed rate amount per month based on the same notional amounts outstanding.At no point is there an exchange of the underlying principal or notional amounts associated with the interest rate swaps.Additionally, none of the Company’s existing interest rate swap contracts contain credit-risk-related contingent features. 12 The Company is also a party to certain derivative instruments that were originally, but are no longer, designated as cash flow hedges.Specifically, during 2009, the Company entered into a number of interest rate swaps to hedge its exposure to changes in market rates of interest on its vault cash rental expense in the United Kingdom.During the fourth quarter of 2009, the Company’s vault cash provider in that market exercised its rights under the contract to modify the pricing terms and changed the target vault cash rental rate within the agreement.As a result of this change, the Company was no longer able to apply cash flow hedge accounting treatment to the underlying interest rate swap agreements.In December 2009, the Company entered into a series of additional trades, the effects of which were to mostly offset the existing swaps and establish new swaps to match the modified underlying vault cash rental rate.Since the underlying swaps were not deemed to be effective hedges of the Company’s underlying vault cash rental costs, the Company was required to record an unrealized gain of $0.3 million and a corresponding realized loss of $0.3 million for the three months ended March 31, 2011 and a $0.2 million unrealized gain and $0.3 million realized loss for the three months ended March 31, 2010 related to these swaps, which have been reflected in the Other (income) expense line item in the accompanying Consolidated Statements of Operations. Tabular Disclosures The following tables depict the effects of the use of the Company’s derivative contracts on its Consolidated Balance Sheets and Consolidated Statements of Operations. Balance Sheet Data March 31, 2011 December 31, 2010 Balance Sheet Location Fair Value Balance Sheet Location Fair Value Asset Derivative Instruments: (In thousands) Derivatives Not Designated as Hedging Instruments: Interest rate swap contracts Prepaid expenses, deferred costs, and other current assets $ Prepaid expenses, deferred costs, and other current assets $ Interest rate swap contracts Prepaid expenses, deferred costs, and other assets — Prepaid expenses, deferred costs, and other assets Total $ $ Liability Derivative Instruments: Derivatives Designated as Hedging Instruments: Interest rate swap contracts Current portion of other long-term liabilities $ Current portion of other long-term liabilities $ Interest rate swap contracts Other long-term liabilities Other long-term liabilities Total $ $ Derivatives Not Designated as Hedging Instruments: Interest rate swap contracts Current portion of other long-term liabilities $ Current portion of other long-term liabilities $ Interest rate swap contracts Other long-term liabilities Other long-term liabilities Total $ $ Total Derivatives: $ $ 13 The Asset Derivative Instruments reflected in the table above relate to the current portion of certain derivative instruments that were in an overall liability position, for which the non-current portion is reflected in the Liability Derivative Instruments portion above. Statements of Operations Data Three Months Ended March 31, Derivatives in Cash Flow Hedging Relationships Amount of Loss Recognized in OCI on Derivative Instruments (Effective Portion) Location of Loss Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Loss Reclassified from Accumulated OCI into Income (Effective Portion) (In thousands) (In thousands) Interest rate swap contracts $ ) $ ) Cost of ATM operating revenues $ ) $ ) Three Months Ended March 31, Derivatives Not Designated as Hedging Instruments Location of Loss Recognized into Income on Derivative Amount of Loss Recognized into Income on Derivative (In thousands) Interest rate swap contracts Cost of ATM operating revenues $ ) $ ) Interest rate swap contracts Other (income) expense ) ) $ ) $ ) The Company does not currently have any derivative instruments that have been designated as fair value or net investment hedges.The Company has not historically, and does not currently anticipate, discontinuing its existing derivative instruments prior to their expiration date.If the Company concludes that it is no longer probable that the anticipated future vault cash rental obligations that have been hedged will occur, or if changes are made to the underlying terms and conditions of the Company’s vault cash rental agreements, thus creating some amount of ineffectiveness associated with the Company’s current interest rate swap contracts, as occurred during the fourth quarter of 2009, any resulting gains or losses will be recognized within the Other (income) expense line item of the Company’s Consolidated Statements of Operations. As of March 31, 2011, the Company expects to reclassify $20.5 million of net derivative-related losses contained within accumulated OCI into earnings during the next 12 months concurrent with the recording of the related vault cash rental expense amounts. See Note 11, Fair Value Measurements for additional disclosures on the Company’s interest rate swap contracts in respect to its fair value measurements. (11) Fair Value Measurements The fair value hierarchy has three levels based on the reliability of the inputs used to determine fair value. Level 1 refers to fair values determined based on quoted prices in active markets for identical assets. Level 2 refers to fair values estimated using significant other observable inputs, and Level 3 includes fair values estimated using significant non-observable inputs. An asset’s or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following tables summarize the Company’s assets and liabilities carried at fair value measured on a recurring basis using the fair value hierarchy prescribed by U.S. GAAP: Fair Value Measurements at March 31, 2011 Total Level 1 Level 2 Level 3 Assets: (In thousands) Assets associated with interest rate swaps $ $
